

114 HR 6121 IH: Climate Resiliency, Security, and Source Water Protection Act
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6121IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mrs. Capps (for herself, Mr. Pallone, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act with respect to climate resiliency, security, and source water
			 protection planning, and for other purposes.
	
 1.Short titleThis Act may be cited as the Climate Resiliency, Security, and Source Water Protection Act. 2.Climate resiliency, security, and source water protection planningSection 1433 of the Safe Drinking Water Act (42 U.S.C. 300i–2) is amended to read as follows:
			
				1433.Climate resiliency, security, and source water protection
					(a)Source water and distribution system vulnerability assessments
 (1)In generalNot later than 24 months after the date of enactment of the Climate Resiliency, Security, and Source Water Protection Act, each community water system shall submit to the Administrator source water and distribution system vulnerability assessments.
 (2)Identification of threatsAssessments submitted pursuant to paragraph (1) shall identify— (A)threats to the community water system’s source water from industrial activity, pipelines and storage tanks, contaminated sites, agricultural activity, and oil and gas exploration;
 (B)threats to the community water system’s source water and distribution system from climate change, extreme weather, drought, and temperature changes; and
 (C)threats to the community water system’s source water and distribution system from intentional acts, including intentional contamination, sabotage, and theft of any chemical of interest (as designated under Appendix A to part 27 of title 6, Code of Federal Regulations, or any successor thereto).
 (3)Assessment of alternativesAssessments submitted pursuant to paragraph (1) shall include a comparison of the disinfection methods used by the community water system and reasonably available alternative disinfection methods, including a determination of whether reasonably available alternative disinfection methods could reduce the community water system’s vulnerability to the threats identified pursuant to paragraph (2).
 (4)Periodic review and resubmissionEach community water system submitting a vulnerability assessment pursuant to paragraph (1) shall review, revise as necessary, and resubmit such assessment not less often than every 5 years.
 (5)GuidanceNot later than 1 year after the date of enactment of the Climate Resiliency, Security, and Source Water Protection Act, the Administrator shall provide guidance to community water systems for the preparation of vulnerability assessments under this subsection.
						(b)Source water and distribution system protection plans
 (1)In generalNot later than 4 years after the date of enactment of the Climate Resiliency, Security, and Source Water Protection Act, each community water system shall submit to the Administrator source water and distribution system protection plans.
 (2)Mitigation of identified threatsPlans submitted pursuant to paragraph (1) shall identify strategies and resources to mitigate the threats identified in assessments prepared pursuant to subsection (a).
 (3)Emergency response planningPlans submitted pursuant to paragraph (1) shall include specific emergency response plans for the threats identified in assessments prepared pursuant to subsection (a).
 (4)Periodic review and resubmissionEach community water system submitting a plan pursuant to paragraph (1) shall review, revise as necessary, and resubmit such plan not less often than every 5 years.
 (5)GuidanceNot later than one year after the date of enactment of the Climate Resiliency, Security, and Source Water Protection Act, the Administrator shall provide guidance to community water systems for the preparation of plans under this subsection.
						(c)Technical assistance and grants
 (1)In generalThe Administrator shall establish and implement a program, to be known as the Drinking Water Infrastructure Resiliency and Sustainability Program, under which the Administrator may award grants in each of fiscal years 2017 through 2021 to owners or operators of community water systems for the purpose of increasing the resiliency or adaptability of the community water systems to threats identified pursuant to subsection (a).
 (2)Use of fundsAs a condition on receipt of a grant under this section, an owner or operator of a community water system shall agree to use the grant funds exclusively to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project consistent with a plan developed pursuant to subsection (b).
						(3)Priority
 (A)Water systems at greatest and most immediate riskIn selecting grantees under this subsection, the Administrator shall give priority to applicants that are owners or operators of community water systems that are, based on the best available research and data, at the greatest and most immediate risk of facing significant negative impacts due to threats described in subsection (a)(2).
 (B)GoalsIn selecting among applicants described in subparagraph (A), the Administrator shall ensure that, to the maximum extent practicable, the final list of applications funded for each year includes a substantial number that propose to use innovative approaches to meet one or more of the following goals:
 (i)Promoting more efficient water use, water conservation, water reuse, or water recycling. (ii)Using decentralized, low-impact development technologies and non­struc­tur­al approaches, including practices that use, enhance, or mimic the natural hydrological cycle or protect natural flows.
 (iii)Reducing stormwater runoff or flooding by protecting or enhancing natural ecosystem functions. (iv)Modifying, upgrading, enhancing, or replacing existing community water system infrastructure in response to changing hydrologic conditions.
 (v)Improving water quality or quantity for agricultural and municipal uses, including through salinity reduction.
 (vi)Providing multiple benefits, including to water supply enhancement or demand reduction, water quality protection or improvement, increased flood protection, and ecosystem protection or improvement.
								(4)Cost-sharing
 (A)Federal shareThe share of the cost of any activity that is the subject of a grant awarded by the Administrator to the owner or operator of a community water system under this subsection shall not exceed 50 percent of the cost of the activity.
 (B)Calculation of non-Federal shareIn calculating the non-Federal share of the cost of an activity proposed by a community water system in an application submitted under this subsection, the Administrator shall—
 (i)include the value of any in-kind services that are integral to the completion of the activity, including reasonable administrative and overhead costs; and
 (ii)not include any other amount that the community water system involved receives from the Federal Government.
 (5)Report to CongressNot later than 3 years after the date of the enactment of the Climate Resiliency, Security, and Source Water Protection Act, and every 3 years thereafter, the Administrator shall submit to the Congress a report on progress in implementing this subsection, including information on project applications received and funded annually.
 (6)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated $50,000,000 for each of fiscal years 2017 through 2021.
						.
		